Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 – 15 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, a method performed by a terminal in a communication system, the method comprising; receiving, from a base station, codebook configuration information for reporting of information associated with a precoding matrix indicator (PMI); identifying first amplitude coefficients                         
                            
                                
                                    p
                                
                                
                                    l
                                
                                
                                    (
                                    1
                                    )
                                
                            
                        
                     and second amplitude coefficients                         
                            
                                
                                    p
                                
                                
                                    l
                                    ,
                                    i
                                    ,
                                    m
                                
                                
                                    (
                                    2
                                    )
                                
                            
                        
                     based on the codebook configuration information; and transmitting, to the base station, the information associated with the PMI for indicating the first amplitude coefficients                         
                            
                                
                                    p
                                
                                
                                    l
                                
                                
                                    (
                                    1
                                    )
                                
                            
                        
                     and second amplitude coefficients                         
                            
                                
                                    p
                                
                                
                                    l
                                    ,
                                    i
                                    ,
                                    m
                                
                                
                                    (
                                    2
                                    )
                                
                            
                        
                     , wherein, for each layer                         
                            l
                            =
                            1,2
                            ,
                            …
                            ,
                            v
                        
                    , each of two first amplitude coefficients                         
                            
                                
                                    p
                                
                                
                                    l
                                
                                
                                    (
                                    1
                                    )
                                
                            
                        
                     corresponds to each of a first group of coefficients and a second group of coefficients, and wherein the first group of coefficients includes a first subset of the second amplitude coefficients                         
                            
                                
                                    p
                                
                                
                                    l
                                    ,
                                    i
                                    ,
                                    m
                                
                                
                                    (
                                    2
                                    )
                                
                            
                        
                     with an index                         
                            i
                            =
                            0,1
                            ,
                            …
                            ,
                            L
                            -
                            1
                        
                    , and the second group of coefficients includes a second subset of the second amplitude coefficients                         
                            
                                
                                    p
                                
                                
                                    l
                                    ,
                                    i
                                    ,
                                    m
                                
                                
                                    (
                                    2
                                    )
                                
                            
                        
                     with an index                         
                            i
                            =
                            L
                            ,
                             
                            L
                            +
                            1
                            ,
                             
                            …
                            ,
                             
                            2
                            L
                            -
                            1
                        
                     as claimed in independent claim 1 and similarly claimed in independent claims 6, 11 and 15. Therefore, claims 1 – 15 are novel and non-obvious over prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633